Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on August 31st, 2022 has been entered.  Claims 1 – 6, 11 – 14, and 27 are currently pending.  Claims 7 – 10 and 15 – 26 are cancelled.  All rejections of claim 15 are withdrawn in view of its cancellation.  Claims 1 – 6 remain withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 27 claims a processed cheese with and absence of a functionally significant amount of emulsifying salt where functionally significant is 0.25 – 3.0 wt%.  The specification does not disclose any concentration for what might be considered a functionally significant amount of emulsifying salt.  It is also uncertain how any value above 3.0 wt% is not significant and can therefore be included in the cheese. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is uncertain what a functionally significant amount of emulsifying salt is.  Even if the term is defined in a later dependent claim, it needs to be defined in the independent claim with support from the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Criezis (US-20140377412-A1) in view of Whitworth (“Milk proteins will cut salt in cheese by 65% - Arla”).
Regarding claims 11 – 13, Criezis teaches preparing a homogenous mixture of a dairy base, cooking the homogenous mixture to form a cooked mixture, and cooling the cooked mixture to form a processed cheese product [0069].  The dairy base can contain cheese [0071].  Typically, natural cheeses are used in the making of processed cheeses [0006].  Dairy minerals may be added before or during the cooking step, including to the dairy base containing the cheese [0069].  Dairy minerals are minerals and ions, such as calcium, that are typically found in raw milk, such as cow’s milk [0037].  They are therefore considered milk minerals.  After cooking, the cheese can be transferred to a mold for forming and cooling [0074].
Criezis teaches using 0.2 - 1 wt% dairy minerals in making a processed cheese [0039].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Criezis does not teach the exclusion of emulsifying salts from the processed cheese.  Whitworth teaches the replacement of emulsifying salts with Nutrilac proteins [pg 1, ¶2].  The use of Nutrilac as an emulsifying salt replacement can reduce the amount of sodium in processed cheese by up to 65 wt% [pg 1, ¶5].  It would have been obvious to a person having ordinary skill in the art to replace the emulsifying salts of Criezis with Nutrilac proteins as to reduce the amount of sodium included in the cheese.
Regarding claim 14, Criezis teaches using a natural cheese, such as Cheddar or Colby, to make a processed cheese [0006].  It would be obvious to utilize a natural cheese as claimed for the natural cheese of claim 11 above as Criezis teaches the same natural cheeses as claimed.

Response to Arguments
Applicant’s arguments, filed May 23rd, 2022, have been fully considered.
Claim 15 is cancelled.  All rejections of claim 15 have been withdrawn in view of the cancellation.
Applicant’s arguments concerning the rejection of claims 11 – 14 under 35 U.S.C. 103 are not fully convincing.  
Applicant amended claim language to exclude emulsifying salts overcomes the previous rejection.  The amended language is addressed in the rejection above.
Applicant argues that Criezis only teaches 0.75 wt% milk mineral in a processed cheese [pg 5, ¶4].  The Examiner points out that Criezis teaches 0.2 – 1 wt% as appropriate milk mineral concentrations in a dairy base [0039].  Experiment 8/Table 7 is specifically directed to White American cheese, which is not in claim 11.  In either case, the claim is 0.25 – 5 wt% (or 0.25 – 3 wt% for claim 12) is obvious over the prior art example of 0.2 – 1 wt%.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 of co-pending Application No. 16/343,770 in view of Criezis.  Claims 11 and 12 claim a heat-treated cheese comprising a natural cheese and milk mineral with the concentration 0.25 – 5 wt% or 0.25 – 3 wt% which is melted and then transferred to a device for forming and cooling.  Claim 3 of the co-pending application teaches using 0.25 – 3 wt% milk mineral mixed with natural cheese before being heat treated.  Claim 3 of 16/343,770 does not teach forming and cooling of the cheese, but Criezis teaches forming and cooling cheese at [0074].  Therefore, it would have been obvious to have formed and cooled the cheese of the copending claims in order to provide a final cheese product as claimed.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799